Citation Nr: 18100154
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 10-20 088
DATE:	 
ISSUES DECIDED:	8	ISSUES REMANDED:	0
 
ORDER
Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease (DJD) with musculoligamentous strain prior to February 23, 2012, entitlement to a disability rating in excess of 20 percent for left knee instability prior to February 1, 2010, entitlement to a disability rating in excess of 30 percent for a total right knee replacement from July 1, 2011, to September 3, 2015, and in excess of 60 percent thereafter, entitlement to a disability rating in excess of 30 percent for a total left knee replacement from April 1, 2013, to September 3, 2015, and in excess of 60 percent thereafter, and entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), are denied.  
Entitlement to a 60 percent disability rating, but no higher, for a total right knee replacement from September 4, 2015, entitlement to a 10 percent disability rating, but no higher, for right knee instability throughout the period the appeal, and entitlement to a 10 percent disability rating, but no higher, for left knee instability from February 1, 2010, are granted.
FINDINGS OF FACT
1. Prior to May 20, 2010, the Veterans right knee disability manifested in painful motion and range of motion, at worst, from 0 to 90 degrees.
2. Prior to February 24, 2012, the Veterans left knee disability manifested in painful motion and range of motion, at worst, from 0 to 120 degrees.  
3. The Veteran underwent total right knee replacement on May 20, 2010; from July 1, 2011, through September 3, 2015, the condition manifested in residuals, including pain and range of motion, at worst, from 0 to 85 degrees, which did not rise to the level of severe painful motion or weakness.
4. On and after September 4, 2015, the evidence demonstrates that the Veterans right knee replacement manifested in chronic residuals consisting of severe painful motion or weakness in the affected extremity with range of motion, at worst, from 15 to 110 degrees.
5. The Veteran underwent total left knee replacement on February 23, 2012; from April 1, 2013, through September 3, 2015, the condition manifested in residuals, including pain and range of motion, at worst, from 0 to 120 degrees, which did not rise to the level of severe painful motion or weakness.
6. On and after September 4, 2015, the evidence demonstrates that the Veterans left knee replacement manifested in chronic residuals consisting of severe painful motion or weakness in the affected extremity with range of motion, at worst, from 15 to 105 degrees.
7. Throughout the period on appeal, including the periods following the Veterans knee replacements, the bilateral knee disabilities have manifested in instability which is no more than slight.  
8. The probative, competent evidence is against a finding that the Veterans service-connected disabilities would preclude her from securing or following substantially gainful employment.
CONCLUSIONS OF LAW
1. The criteria for entitlement to a disability rating in excess of 10 percent for left knee DJD prior to May 19, 2010 have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).
2. The criteria for entitlement to a disability rating in excess of 20 percent for left knee instability prior to February 1, 2010, have not been satisfied.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).
3. The criteria for entitlement to a disability rating in excess of 30 percent for a total right knee replacement from July 1, 2011, to September 3, 2015, have not been satisfied.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5262, 5055 (2017).
4. The criteria for entitlement to a disability rating of 60 percent, but no higher, for a total right knee replacement have been met from September 4, 2015.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5262, 5055.
5. The criteria for entitlement to a disability rating in excess of 30 percent for a total left knee replacement from April 1, 2013, to September 3, 2015, and in excess of 60 percent thereafter have not been satisfied.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5262, 5055.
6. The criteria for entitlement to a disability rating of 10 percent, but no higher, for left knee instability have been satisfied throughout the period on appeal on and after February 1, 2010.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.
7. The criteria for entitlement to a disability rating of 10 percent, but no higher, for right knee instability have been satisfied throughout the period on appeal.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.
8. The criteria for entitlement to a TDIU have not been satisfied.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1981 to April 1985.  The issues on appeal were previously remanded in May 2015 and August 2016.  While the Veteran initially requested a Board of Veterans Appeals (Board) hearing, she withdrew her request through her representative in a December 2011 statement.
Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Increased Ratings
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule for Rating Disabilities, and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veterans bilateral knee disabilities are currently assigned various ratings under different Diagnostic Codes.  The right knee disability is rated as 10 percent disabling under Diagnostic Code 5257 prior to May 20, 2010, on the basis of instability.  The Veteran underwent a total right knee replacement on May 20, 2010, after which his right knee is rated as 100 percent disabling under Diagnostic Code 5055 until June 30, 2011, 30 percent disabling from July 1, 2011, to October 24, 2016, and as 60 percent disabling thereafter.  The Veteran was also assigned a 10 percent disability rating for right knee DJD under Diagnostic Codes 5003-5260 prior to May 20, 2010; the Veteran did not specifically appeal this rating, but in evaluating the right knee the Board will consider whether any higher or additional rating is warranted at any point during the period on appeal.
The Veterans left knee disability is rated as 10 percent disabling for DJD with musculoligamentous strain under Diagnostic Code 5260 prior to February 23, 2012.  It is also rated as 20 percent disabling on the basis of instability under Diagnostic Code 5257 prior to February 1, 2010, and 10 percent disabling from February 1, 2010, to February 22, 2012.  The Veteran underwent a total left knee replacement on February 23, 2012, after which his left knee was assigned a 100 percent disability rating under Diagnostic Code 5055 until March 31, 2013, a 30 percent disability rating from April 1, 2013, to September 3, 2015, and a 60 percent disability rating thereafter.
As the Veteran is in receipt of the maximum disability rating for the right knee from May 20, 2010, through June 30, 2011, and for the left knee from February 23, 2012, through March 31, 2013, discussion of increased ratings for those periods for the respective joints is moot.
Separate ratings can be assigned for knee disabilities when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology; this includes separate ratings based on limitation of flexion (Diagnostic Code 5260), limitation of extension (Diagnostic Code 5261), lateral instability or recurrent subluxation (Diagnostic Code 5257), and meniscal conditions (Diagnostic Codes 5258, 5259).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shinseki, 29 Vet. App. 107 (2017).  
The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  Limitation of flexion warrants 10, 20, and 30 percent ratings when limitation is to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension warrants 10, 20, 30, 40, and 50 percent ratings when limitation is to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2017); see also Burton, 25 Vet. App. 1 (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  
Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Ratings can be assigned when the knee disability affects the meniscus, for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case the evidence does not reflect and the Veteran does not allege that she has meniscal impairment, tibia or fibula impairment, genu recurvatum, or ankylosis.  As such, these Diagnostic Codes are not for application.  
Finally, 38 C.F.R. § 4.71a, Diagnostic Code 5055 applies following total knee replacement, and provides for a 100 percent rating for the year following the replacement.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy under Diagnostic Codes 5256, 5261, or 5262 with a minimum rating of 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.
The Veteran underwent VA examination in October 2008, prior to her knee replacement surgeries.  She reported experiencing pain, stiffness, and weakness daily, as well as flare-ups with cold or wet weather and lasting for up to a week.  She stated that during flare-ups she had difficulty with stairs and could walk less.  Testing revealed right knee range of motion from 0 to 120 degrees, and left knee range of motion from 0 to 130 degrees.  The examiner noted that the joints were somewhat larger and bony with moderate crepitus and popping in the right knee, and mild to moderate crepitus in the left knee.  The Veteran was able to complete three repetitions with mild to moderate pain, mild weakness, and fatigue, with no incoordination or ligamentous laxity.  The Veteran was able to stand for more than one but less than three hours and to walk for one mile.  Weight-bearing joints were affected with poor propulsion and no evidence of abnormal weight-bearing or ankylosis.  The Veteran was working full-time for the United States Post Office, and stated that she occasionally missed work due to knee pain, but that wearing braces helped.  The examiner opined that the Veterans knee disabilities would have significant occupational effects due to decreased mobility, lack of stamina, weakness, fatigue, and pain, and could result in increased absenteeism.
The Veteran next underwent VA examination in November 2009, and reported symptoms of pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance, but no heat or redness.  She also described flare-ups with very severe pain daily, lasting for one to two weeks, and precipitated by weather, climbing stairs, kneeling, and squatting.  She was unable to do yard work, garden, or ride horses.  She occasionally used a cane or knee brace for stability, and described episodes of dislocation and movement from side to side or front to back.  Testing revealed right knee range of motion from 0 to 140 degrees, and left knee range of motion from 0 to 120 degrees.  There was no additional loss of motion on repetition, but there was pain, fatigue, weakness, and lack of endurance.  Stability testing was normal.  There was objective evidence of painful motion, edema of the right knee, weakness, tenderness, abnormal movement, and guarding of movement, but no effusion, instability, redness, or heat.  The Veterans gait was slow and guarded.  She could not tolerate prolonged sitting or standing for greater than 30 minutes, and was able to complete daily tasks but in an altered fashion.  She had great difficulty with stairs, as well as an unusual wear pattern on her shoes bilaterally.  The examiner opined that the Veterans knee disabilities would have a severe effect on daily activities, both recreational and occupational.
The record reflects that the Veteran underwent a total right knee replacement on May 20, 2010.  She next underwent VA examination in May 2011.  Testing revealed right knee range of motion from 0 to 105 degrees, with pain beginning at 50 degrees on active and passive motion, and left knee range of motion from 0 to 130 degrees with pain beginning at 100 degrees on active and passive motion.  She did not exhibit pain or additional limitation of motion on repetition due to pain, fatigue, weakness, incoordination, or lack of endurance.  There were no signs of crepitation, masses, clicks, snaps, instability, patellar abnormality, or meniscal abnormality, but there was grinding.
The Veteran underwent left knee replacement on February 23, 2012, and was examined by VA in May 2013 with respect to the left knee only.  She complained of stiffness, decreased range of motion, swelling, and looseness with clicking of the hardware.  She indicated that the knee sometimes felt loose with stairs and twisting or turning, but did not report flare-ups.  Testing revealed range of motion from 0 to 120 degrees with pain at 100 degrees.  There was no change upon repetitive-use testing.  The examiner opined that there was functional loss or impairment due to less movement than normal, weakened movement, pain on movement, swelling, looseness of hardware with joint manipulation, and clicking of the hardware.  There was no pain on palpation, along with normal strength and stability.  There was no evidence or history of recurrent patellar subluxation or dislocation or of a meniscal condition.  The examiner noted intermediate degrees of residual weakness, pain, limitation of motion, looseness of hardware, and slight laxity. 
The Veteran next underwent VA examination in September 2015 and reported that she continued to have bilateral knee pain, weakness, stiffness, intermittent swelling, and mild laxity.  She reported decreased range of motion and an inability to kneel, squat, or engage in any prolonged weight-bearing activities.  She occasionally wore a brace during increased levels of activity or flare-ups and occasionally used a cane or walker to aid in ambulation.  Prolonged weight-bearing, cold weather, changes in weather, rainy weather, and overall increased activity could result in flare-ups with increased pain, decreased range of motion, and decreased mobility.  She reported functional loss due to pain and a decreased range of motion.  Testing revealed right knee range of motion from 10 to 120 degrees with pain beginning at 95 degrees, and left knee range of motion from 10 to 115 degrees with pain beginning at 90 degrees.  The right knee demonstrated pain with weight-bearing and localized tenderness, and the left knee showed evidence of crepitation.  Upon repetition, right knee range of motion was from 15 to 115 degrees, and left knee range of motion was from 15 to 110 degrees.  The examiner opined that the examiner was neither medically consistent nor inconsistent with the Veterans reports regarding functional loss with repetitive use over times or with flare-ups, and that additional factors contributing to disability include disturbance of locomotion and interference with standing.  There was no reduction in muscle strength, atrophy, ankylosis, recurrent subluxation, or lateral instability.  Stability testing was normal except for anterior instability, which was +1 in the right knee and +2 in the left knee.  The examiner opined that the Veteran would have significant difficulty with employment that would require prolonged weight-bearing, climbing, crawling, kneeling, squatting, lifting, bending, or twisting, but that she may be able to tolerate duties of a sedentary nature.
The Veteran most recently underwent VA examination in October 2016, and her complaints were generally unchanged from the September 2015 examination.  Testing revealed right knee range of motion from 10 to 115 degrees and left knee range of motion from 10 to 110 degrees.  The examiner opined that the range of motion contributed to functional loss with pain, evidence of pain with weight-bearing, evidence of localized tenderness or pain on palpation, and crepitus.  Upon repetition, right knee range of motion was from 15 to 110 degrees, and left knee range of motion was from 15 to 105 degrees.  The examiner opined that the examination was neither consistent nor inconsistent with the Veterans statements regarding functional loss with repetitive use over time and with flare-ups.  Additional contributing factors of disability were disturbance of locomotion and interference with standing.  There was reduction of muscle strength with active movement against some resistance and muscle atrophy of the distal thighs, which was later noted to have no baseline and to be the same bilaterally.  There was no ankylosis, and no history of recurrent subluxation, lateral instability, or effusion.  Stability testing revealed normal posterior stability bilaterally, +2 anterior instability bilaterally, +1 medial instability of the right knee and normal medial stability of the left knee, and +1 lateral instability of the left knee and normal lateral stability of the right knee.  The examiner opined that the Veteran would have significant difficulty with employment with any type of prolonged weight-bearing, climbing, crawling, kneeling, squatting, lifting, bending, or twisting, but may be able to tolerate activities of a sedentary nature.  
Treatment records and lay statements throughout the period on appeal reflect symptoms and complaints consistent with those noted on VA examination, including notations of laxity and instability throughout. 
With respect to the right knee, the Board finds no increase in the ratings currently assigned prior to the Veterans total knee replacement on May 20, 2010, is warranted.  In that regard, prior to the Veterans knee replacement, the evidence shows no more than slight instability and range of motion, at worst, from 0 to 90 degrees.  After the period in which the Veteran was assigned a 100 percent rating following her knee replacement surgery but prior to September 3, 2015, the Board does not find that the evidence demonstrated chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Additionally, following the knee replacement but prior to September 4, 2015, range of motion was at least 0 to 85 degrees.  In that regard, as the Veteran would not have a compensable disability rating under the limitation of motion Diagnostic Codes other than the minimum rating for painful motion, it is more favorable for her to retain the currently assigned 30 percent minimum disability rating under Diagnostic Code 5055.  The Board does find, however, that on and after September 4, 2015, the evidence demonstrates increased limitation of motion and pain such that a 60 percent disability rating pursuant to Diagnostic Code 5055 is warranted from that date.  As such, a 60 percent disability rating is assigned for the right knee from September 23, 2015.  This rating is the highest schedular rating available following a total knee replacement, and the evidence does not demonstrate that any combination of other Diagnostic Codes would result in a more favorable rating.  In that regard, the right knee does not demonstrate a compensable limitation of flexion or a limitation of extension equivalent to the criteria for a rating higher than 20 percent.  Accordingly, no further increase in the currently assigned ratings may be granted.  
With respect to the left knee, the Board finds no increase in the currently assigned ratings is warranted.  In that regard, prior to the Veterans knee replacement on February 23, 2012, the evidence shows no more than slight instability and range of motion, at worst, from 0 to 120 degrees.  After the period in which the Veteran was assigned a 100 percent rating following her knee replacement surgery but prior to September 4, 2015, the Board does not find that the evidence demonstrated chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Additionally, following the knee replacement but prior to September 4, 2015, range of motion was from 0 to 120 degrees with pain beginning at 100 degrees.  In that regard, as the Veteran would not have a compensable disability rating under the limitation of motion Diagnostic Codes other than the minimum rating for painful motion, it is more favorable for her to retain the currently assigned 30 percent minimum disability rating under Diagnostic Code 5055.  On and after September 4, 2015, the evidence demonstrates increased limitation of motion and pain, and a 60 percent disability rating has been assigned.  This rating is the highest schedular rating available following a total knee replacement, and the evidence does not demonstrate that any combination of other Diagnostic Codes would result in a more favorable rating.  In that regard, the left knee does not demonstrate a compensable limitation of flexion or a limitation of extension equivalent to the criteria for a rating higher than 20 percent.  Accordingly, no increase in the currently assigned ratings may be granted.  
With respect to both knees, however, the Board finds additional, separate 10 percent disability ratings are warranted for slight instability evident in both knees throughout the period on appeal, including following the knee replacement surgeries.  Instability and laxity were never noted to be more than slight, nor did testing reveal more severe instability.  Accordingly, the Board finds that 10 percent disability ratings, but no higher, are warranted for both knees throughout the period on appeal. 
In reaching these conclusions, the Board has considered the assertions of the Veteran as to her symptomatology and the severity of her conditions, but, to the extent the Veteran believes that she is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than her assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of her disabilities are generally consistent with the ratings currently assigned and with the findings on VA examinations.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veterans subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  
Neither the Veteran nor her representative has raised any other issues with respect to the increased rating claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
TDIU
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows a veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veterans service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the veterans level of education, special training, and previous work experience, but not to her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).
Upon review, the Board finds that the Veterans service-connected disabilities have not rendered her unable to secure or follow substantially gainful employment at any point during the appeal period.
The Veterans claim for a TDIU was first raised in April 2011.  During the period on appeal, service connection was in effect for the following disabilities: total left knee replacement, rated as 100 percent disabling from February 23, 2012, through March 31, 2013, 30 percent disabling from April 1, 2013, through September 3, 2015, and 60 percent disabling thereafter; total right knee replacement, rated as 100 percent disabling from May 20, 2010, through June 30, 2011, 30 percent disabling from July 1, 2011, through September 3, 2015, and 60 percent disabling thereafter; adjustment disorder with depressed mood and bipolar disorder, rated as 30 percent disabling; right shoulder injury with tenderness and limited motion, rated as noncompensable prior to April 22, 2011, and 20 percent disabling thereafter; right knee instability, rated 10 percent disabling; left knee instability, rated 10 percent disabling; left knee DJD rated 10 percent disabling prior to February 23, 2012; residuals of laparoscopy, rated as noncompensable; and bilateral knee scars, rated as noncompensable.  The Veteran had a combined disability rating of at least 70 percent throughout the period on appeal.  While she did not always have one disability independently rated as at least 40 percent disabling throughout the period on appeal, when considering disabilities of  both lower extremities or affecting a single body system pursuant to 38 C.F.R. § 4.16(a), the Board finds that she meets the schedular criteria for TDIU consideration.  See 38 C.F.R. § 4.16(a).
In April 2011, the Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  On that form, she indicated that she had last worked full-time in April 2010, and that her disability had affected her full-time employment on that date.  She also reported that her service-connected bilateral knee disabilities prevented her from employment.  She indicated that he had worked 48 to 50 hours per week for the United States Postal Service (USPS) since June 1988, and that her highest yearly income was $80,000.  She further reported that she left the job due to disability, and that she had not tried to obtain employment since she became too disabled to work.  Furthermore, she reported that her highest level of education was two years of college.  Additionally, the USPS provided a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, and indicated that the Veteran had retired from the organization because she could no longer carry mail and had last worked in August 2010.  The USPS further reported that the Veteran was receiving disability retirement payments.  
In May 2011, the Veteran underwent VA examination with respect to all of her service-connected disabilities except adjustment disorder.  The examiner noted the Veterans disabilities would prevent her from walking up steps, carrying heavy objects, kneeling, squatting, pushing or pulling, or walking up hills.  The Veteran could stand for 15 minutes and walk for three-quarters of a mile, and could sit for 30 minutes before having to get up due to non-service-connected back pain.  The Veteran was capable of dressing, bathing, grooming, showering, and toileting, and was able to drive a car.  Her service-connected right shoulder disability limited her ability to lift above her head or carry heaving items.  The examiner ultimately opined that the Veterans service-connected disabilities would result in pain, weakness, and fatigue for physical demanding jobs as she had difficulty with walking, standing, lifting, carrying, and climbing stairs.  The examiner also opined, however, that the Veterans disabilities would not preclude her from securing and maintaining gainful employment and that she would be agreeable to a sedentary position with proper training.  In that regard, the examiner noted that the Veteran used a computer at home.  Furthermore, the examiner opined that the Veterans only limitation on sedentary employment was the need to get up and down every 30 minutes due to non-service-connected back pain.  
With respect to the Veterans service-connected psychiatric disorder April 2011 a VA examiner opined that the Veterans would have an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner noted that the Veterans attention was intact, her thought processes and content unremarkable, and her impulse control good.  She had normal memory and was able to understand the outcome of her behavior.  The examiner further noted that the Veteran spent time with friends going out to eat and to basketball games.  In January 2016, an examiner opined that the Veteran had very limited problems with bipolar disorder with very light levels of intervention over the past several years.
Treatment records throughout the period on appeal reflect findings consistent with those noted above.  The Veteran has primarily alleged that she is unable to work due to her knee disabilities, the level of impairment of which is discussed in full above.
The Veteran has some college education and a lengthy work history as a mail carrier, having worked for the USPS for 22 years until her retirement due to disability.  Overall, the record indicates the Veterans education and experience are such that the impairment caused by her service-connected disabilities would not prevent her from securing and following a position commensurate with her abilities and which did not require her to walk as much as her job as a mail carrier.  In that regard, the evidence does not demonstrate that the Veterans disabilities would limit her ability to maintain sedentary employment.  It appears from the evidence that she could do a job that does not require extensive physical movement, including walking, squatting, kneeling, or lifting.  Notably, no medical professional has opined that the Veteran could not secure or follow gainful employment due to any or all of her service-connected disabilities.  While the Veterans disabilities are severe and do impact her employability, this effect is adequately measured by the presently-assigned disability ratings, including the temporary total disability rating assigned following her knee replacement surgeries.  
Given the above, the Board finds that the Veterans service-connected disabilities do not preclude her from securing and following gainful employment in light of her past education and work experience.  As a result, the claim for a TDIU must be denied.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

